                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CYNTHIA JEAN BJORNSON,
                                                    Case No. 18-12762
             Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                    U.S. MAGISTRATE JUDGE
                                                    ELIZABETH A. STAFFORD
             Defendant.

                                       /

     ORDER ADOPTING REPORT & RECOMMENDATION [12]; OVERRULING
 PLAINTIFF’S OBJECTIONS [16]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
    JUDGMENT [9]; AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                              JUDGMENT [11]

      Plaintiff, Cynthia Jean Bjornson, applied for disability insurance benefits from

the Social Security Administration on February 17, 2016. She alleged that she had been

disabled since November 30, 2015. Her claims were denied, and she then requested and

received a hearing before an Administrative Law Judge (“ALJ”). The hearing was held

on November 1, 2017, in Oak Park, Michigan, before ALJ Patricia S. McKay. On May

8, 2018, the ALJ issued an opinion denying Plaintiff’s claims. [Dkt. # 7-2]. The Appeals

Council denied her request for review on August 14, 2018. Plaintiff timely filed suit

under 42 U.S.C. § 405 on September 6, 2018. [Dkt. # 1].

      Plaintiff’s case was assigned to Magistrate Judge Elizabeth A. Stafford for

determination of non-dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(A) and

                                      Page 1 of 9
issuance of a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. §

636(b)(1)(B) & (C). [Dkt. # 3]. Plaintiff filed her Motion for Summary Judgment [9]

on December 10, 2018. Defendant filed his Motion for Summary Judgment [11] on

January 14, 2019. On July 31, 2019, the Magistrate Judge issued an R&R [12]

recommending that Defendant’s motion be granted, and Plaintiff’s motion be denied.

Plaintiff filed timely Objections [16] on August 19, 2019. Defendant filed his Response

[17] on August 30, 2019.

       For the reasons stated below, the Court OVERRULES the Plaintiff’s Objections

[16] and ADOPTS the R&R [12]. Plaintiff’s Motion for Summary Judgment [9] is

DENIED. Defendant’s Motion for Summary Judgment [11] is GRANTED.

                                 FACTUAL BACKGROUND

       The Magistrate Judge summarized the factual background of Plaintiff’s alleged

disability and claim as follows:

               A. Bjornson’s Background and Disability Application

              Born July 24, 1959, Bjornson was 56 years old when she submitted
       her application for disability benefits in February 2016. [ECF No. 7-5, Tr.
       158]. She has past relevant work experience as an elementary school
       teacher. [ECF No. 7-2, Tr. 24]. Bjornson alleged a disability onset date of
       November 30, 2015. [ECF No. 7-2, Tr. 17, 38]. She claims to be disabled
       because of stage III breast cancer1, physical complication from cancer
       treatment, cognitive complications from cancer treatment, fatigue, nausea
       and depression. [ECF No. 7-3, Tr. 70]. Bjornson’s last insured date was
       December 31, 2019. [ECF No. 7-6, Tr. 175].


1
 Bjornson completed her surgical and radiation therapy, and the mammogram showed no
suspicious mass or calcification—the findings were benign. [ECF 7-33, Tr. 1537; see also ECF
No. 9, PageID.1656].

                                        Page 2 of 9
              After a hearing on November 1, 2017, during which Bjornson and
       a vocational expert (VE) testified, the ALJ found that Bjornson was not
       disabled. [ECF No. 7-2, Tr. 25, 30-68]. The Appeals Council denied
       review, making the ALJ’s decision the final decision of the
       Commissioner. [Id., Tr. 1-3]. Bjornson timely filed for judicial review.
       [ECF No. 1].

          B. The ALJ’s Application of the Disability Framework Analysis

               A “disability” is the “inability to engage in any substantial gainful
       activity by reason of any medically determinable physical or mental
       impairment which can be expected to result in death or which has lasted
       or can be expected to last for a continuous period of not less than 12
       months.” 42 U.S.C. § 423(d)(1)(A).

                The Commissioner determines whether an applicant is disabled by
       analyzing five sequential steps. First, if the applicant is “doing substantial
       gainful activity,” he or she will be found not disabled. 20 C.F.R. §
       404.1520(a)(4). Second, if the claimant has not had a severe impairment
       or a combination of such impairments2 for a continuous period of at least
       12 months, no disability will be found. Id. Third, if the claimant’s severe
       impairments meet or equal the criteria of an impairment set forth in the
       Commissioner’s Listing of Impairments, the claimant will be found
       disabled. Id. If the fourth step is reached, the Commissioner considers its
       assessment of the claimant’s residual functional capacity (RFC), and will
       find the claimant not disabled if he or she can still do past relevant work.
       Id. At the final step, the Commissioner reviews the claimant’s RFC, age,
       education and work experiences, and determines whether the claimant
       could adjust to other work. Id. The claimant bears the burden of proof
       throughout the first four steps, but the burden shifts to the Commissioner
       if the fifth step is reached. Preslar v. Sec’y of Health & Human Servs., 14
       F.3d 1107, 1110 (6th Cir. 1994).

               Applying this framework, the ALJ concluded that Bjornson was
       not disabled. At the first step, she found that Bjornson had not engaged in
       substantial gainful activity since November 30, 2015. [ECF No. 7-2, Tr.
       17]. At the second step, she found that Bjornson had the severe
       impairments of “invasive ductal carcinoma of right breast with metastasis
       to axillary lymph nodes and degenerative joint disease of the knees,
2
 A severe impairment is one that “significantly limits [the claimant’s] physical or mental ability
to do basic work activities.” § 1520(c).

                                          Page 3 of 9
      multilevel spine, right shoulder and feet.” [Id., Tr. 18]. Next, the ALJ
      concluded that none of her impairments, either alone or in combination,
      met or medically equaled the severity of a listed impairment. [Id., Tr. 18].

              Between the third and fourth steps, the ALJ found that Bjornson
      had the RFC to perform light work as defined in 20 C.F.R. § 404.1567(b),
      except:

           Occasional climbing of stairs, crouching, crawling, kneeling,
            stooping/bending, but avoid workplace hazards such as dangerous,
            moving machinery and unprotected heights, so she is not able to
            climb ladders/ropes/scaffolding.
           Frequent grasping/gross manipulation and fingering/fine
            manipulation with the bilateral upper extremities.

      [ECF No. 7-2, Tr. 20]. At step four, the ALJ found that Bjornson could
      perform her past relevant work as an elementary school teacher, as those
      jobs are defined by the Dictionary of Occupational Titles (DOT). [Id., Tr.
      24-25].


                               Standard of Review

      The Court’s review of objections to a Magistrate Judge’s R&R on a

dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). This review is limited to

determining whether the Commissioner’s findings were “supported by substantial

evidence and whether the Commissioner applied the correct legal standards.” Kyle

v. Comm'r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010). Substantial evidence is

“more than a scintilla of evidence but less than a preponderance” that a “reasonable

mind might accept as adequate to support a conclusion.” Linscomb v. Comm'r of

Soc. Sec., 25 F. App'x 264, 266 (6th Cir. 2001). Even if substantial evidence exists

to support a different conclusion, if the Commissioner’s decision is based on


                                     Page 4 of 9
substantial evidence, it must be affirmed. Ealy v. Comm'r of Soc. Sec., 594 F.3d 504,

512 (6th Cir. 2010).

                                      ANALYSIS

      I.     Objection 1: The Magistrate Judge erred when she found that
             substantial evidence refutes Bjornson’s allegations of prohibitive
             fatigue.

       Upon review of the record, the ALJ concluded that Plaintiff had the residual

functional capacity to perform light work in her past position as an elementary school

teacher. (Tr. 24-25). Additionally, this position could accommodate the limitation of

standing and walking for a total of 4 hours a day. (Id. at 25). In response, Plaintiff

recycles two main arguments to show that there is not substantial evidence to support

this conclusion: (1) Plaintiff suffers from fatigue and (2) this fatigue prevents Plaintiff

from being on her feet for 8 hours a day, 5 days a week. [Dkt. #16, pg. 3].

      First, neither the ALJ nor the Magistrate Judge refutes that Plaintiff suffers from

fatigue. (Tr. 22; R&R at 9). The only fact in contention is the severity of Plaintiff’s

fatigue. (Id. (“[T]he claimant’s statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record”); Id. (“The record also contains numerous medical

reports that support the ALJ’s determination that Bjornson’s fatigue does not prevent

her from carrying out the duties of an elementary school teacher.”)).

      Regarding her fatigue’s persistence, Plaintiff alleges that she sleeps for 9-12

hours a day and does house activities for 30 minutes to 1 hour at a time before she needs

                                       Page 5 of 9
to take a break. (Tr. 38, 40, 52). However, as the Magistrate Judge notes, the ALJ cannot

merely accept Plaintiff’s subjective complaints at face value. (R&R at 7); see Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 247-48 (6th Cir. 2007); see also Buxton v. Halter,

246 F.3d 762, 775 (6th Cir. 2001) (affirming the ALJ’s decision to weigh the credibility

of the claimant’s subjective complaints). A claimant’s symptoms must be supported by

objective evidence in the record. See Rogers, 486 F.3d at 248.

       Here, the ALJ accordingly considered Plaintiff’s activities that were inconsistent

with disabling or severe fatigue. Buxton, 246 F.3d at 775 (finding claimant’s ability to

cook, clean and go on 30-minute walks inconsistent with her claim that she could not

work). For example, in her disability report, Plaintiff’s partner wrote that “Bjornson can

care for her animals, care for herself without issue, prepare meals in the same manner

she did before the alleged impairments, attend to household chores (vacuum, dust and

sweep), drive and grocery shop.” (R&R 8; Tr. 190-93). Plaintiff does not dispute her

partner’s report. (R&R 8; Tr. 217-19). Plaintiff also testified to being able to walk her

dog for 1 mile 2 to 3 times a week and help with leaf work. (Tr. 50-52).

       Furthermore, Plaintiff’s medical reports are similarly inconsistent with

Plaintiff’s claims. Although Plaintiff does consistently complain of fatigue to her

physicians during the disability period, its reported severity only fluctuated between

“mild,” “tolerable,” and “moderate.” (Tr. 509, 674, 680, 706, 731, 745, 751, 871, 876,

956). Her fatigue is never described as the type of extreme, disabling or non-functional

fatigue Plaintiff alleges. [Dkt. #16, pg. 6].

                                        Page 6 of 9
      Second, Plaintiff argues that her fatigue prevents her from working 8 hours a

day, 5 days a week. Id. This claim misses the mark. It only highlights Plaintiff’s

standing and walking limitations that the ALJ already considered. “The vocational

expert… has placed teachers with various and different limitations in teaching jobs with

a sit/stand option, which would address the limitation of standing and walking a total

of 4 hours.” (Tr. 25). Therefore, Plaintiff’s inability to stand for more than 1-2 hours

without a break is part of the ALJ’s supporting evidence. Since a reasonable mind could

accept evidence of a person’s ability to walk their dog and do yard work as adequate to

support the conclusion that the person is able to do light work, objection 1 is overruled.

      II.    Objection 2: The Magistrate Judge erred when she relied on Sturgill
             v Commissioner.

      Plaintiff argues that the Magistrate Judge’s reliance on Sturgill is misplaced.

[Dkt. #16, pg. 9]. This claim has no merit. Plaintiff’s motion for summary judgement

argues that fatigue is an inevitable consequence of chemotherapy and the ALJ’s finding

that Plaintiff could perform the work of an elementary school teacher “strains logic.”

[Dkt. #9, pg. 16]. In response, the Magistrate Judge cites Sturgill to highlight that

chemotherapy and light work are in fact not incompatible. (R&R at 6). In Sturgill, the

claimant was diagnosed with breast cancer, underwent chemotherapy and radiation

treatment and was still found to have the residual functional capacity to perform light

work. Sturgill v. Comm'r of Soc. Sec., No. 18-10487, 2019 WL 1187359, at *4-5, 9




                                      Page 7 of 9
(E.D. Mich. Feb. 27, 2019), report and recommendation adopted, No. 18-10487, 2019

WL 1170356 (E.D. Mich. Mar. 13, 2019).

       Nevertheless, Plaintiff argues that Sturgill’s claim is primarily based on

orthopedic ailments, and therefore its analysis cannot be relied on for this case. This is

not true. Although Sturgill alleged ailments that Plaintiff does not, namely back pain,

like Plaintiff, Sturgill also claimed that “her medication wipe[d] her out.” Id. at 1, 5-6.

Furthermore, the crux of the Magistrate Judge’s argument still rings true. Sturgill was

diagnosed with breast cancer, so was Plaintiff. Sturgill was treated with chemotherapy

and radiation, so was Plaintiff. Sturgill was found to have the residual functional

capacity to perform light work, so was Plaintiff.

       In addition, Sturgill is only one of many cases that show that chemotherapy and

lightwork can exist in tandem. See Ashby v. Astrue, No. EDCV 08-00655-MLG, 2009

WL 2524582, at *1 (C.D. Cal. Aug. 17, 2009); see also Maribel O. F. v. Berryhill, No.

2:18-CV-06957-KES, 2019 WL 2108126, at *1 (C.D. Cal. May 14, 2019); see also

Clark v. Astrue, No. C.A. 08-403-GMS, 2009 WL 3738659, at *1 (D. Del. Nov. 9,

2009) (all finding that the claimant had the residual functional capacity to perform light

work while undergoing chemotherapy). For these reasons, objection 2 is overruled.

                                      CONCLUSION

       Accordingly,

       IT IS ORDERED that the R&R [12] of the Magistrate Judge is hereby

ADOPTED and is entered as the findings and conclusions of the Court.

                                       Page 8 of 9
      IT IS FURTHER ORDERED that Plaintiff’s Objections [16] are

OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

[9] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment

[11] is GRANTED.

      SO ORDERED.

                                 s/Arthur J. Tarnow
                                 Arthur J. Tarnow
Dated: September 25, 2019        Senior United States District Judge




                               Page 9 of 9
